t c memo united_states tax_court great plains gasification associates a partnership transco coal gas company a partner other than the tax_matters_partner commissioner of internal revenue respondent petitioner v docket no filed date h karl zeswitz jr kent l jones and mary e monahan for petitioner derek b matta david q cao john f eiman and elizabeth girafalco chirich for respondent the petition was signed by petitioner’s counsel f brook voght who died on date memorandum findings_of_fact and opinion thornton judge this is a partnership-level proceeding subject_to the unified_audit and litigation procedures of sec_6221 through in the 1970s reacting to a global energy crisis the federal government reached out to private industry to help develop alternative_energy sources including synthetic fuels in response five major energy companies through their subsidiaries formed a partnership great plains gasification associates the partnership to develop construct own and operate a project to produce natural_gas from coal the project the partnership financed the project with about one-half billion dollars of the partners’ equity contributions and a dollar_figure billion loan the loan from the federal financing bank ffb the loan was secured_by a mortgage on the partnership’s assets and guaranteed by the u s department of energy doe the parent unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years at issue all rule references are to the tax_court rules_of_practice and procedure the tax_matters_partner for great plains gasification associates the partnership is anr gasification properties co anr the tax_matters_partner for the partnership did not file a petition_for_readjustment of partnership items transco coal gas co transco a partner of the partnership other than the tax_matters_partner satisfies the requirements of sec_6226 and d and timely filed the petition on behalf of the partnership and transco corporation of one of the partnership’s general partners pledged certain stock as security for doe’s loan guarantee the partnership built the coal gasification plant in mercer county north dakota near available coal reserves upon its completion in the project was the only commercial-scale operation of its type in the united_states from an engineering perspective the project was successful employing innovative catalytic processes to convert low-grade low-value lignite coal into high-btu british thermal units pipeline-quality synthetic natural_gas the plant achieved average_daily_production of big_number mcf thousand cubic feet it remains in production today economically however the project was less successful as construction neared completion energy prices dropped anticipated initial losses from the project rose anticipated cashflows fell in the partnership defaulted on the doe- guaranteed loan pursuant to the guarantee agreement doe paid off the loan by subrogation the partnership’s debt shifted from ffb to doe in a date foreclosure sale doe bid dollar_figure billion for the partnership’s mortgaged assets effectively reducing the partnership’s outstanding dollar_figure billion liability by dollar_figure billion in exchange for the mortgaged project assets in date the u s department of energy doe released the partnership’s remaining debt when it took possession continued the partnership unsuccessfully contested the foreclosure proceedings in litigation which concluded in date when the u s supreme court denied the petition for writ of certiorari for federal_income_tax purposes the partnership reported disposing of the project assets as of that date by four separate notices of final partnership administrative adjustments fpaa respondent took alternative whipsaw positions determining that the partnership had engaged in a sale_or_exchange of the plant and related assets as of various dates in and respondent determined that as of these various alternative dates the partners must recapture previously claimed investment and energy tax_credits forfeit certain deductions and losses relating to the project and recognize gain from disposition of project assets the primary issue for decision is whether for federal_income_tax purposes the partnership should be treated as disposing of the project assets before date we must also decide whether the partnership must take into account the full dollar_figure billion debt in the year in which the partnership disposed of the project assets pursuant to the foreclosure sale continued of the stock that one partner’s parent company had pledged as security for the loan guarantee findings_of_fact when the petition was filed the partnership’s principal_place_of_business was in houston texas evolution of the great plains project in the 1970s natural_gas shortages were widespread energy companies began investigating new supply sources one idea was to use abundant domestic coal reserves to produce synthetic natural_gas in a process known as coal gasification american natural_resources co anrc operated two natural_gas distribution companies and two natural_gas pipelines in addition to conducting oil_and_gas exploration it also owned rights in extensive coal reserves in north dakota anrc had studied the possibility of building a coal gasification plant near these coal reserves this project would later become known as great plains by the mid-1970s anrc was working on coal gasification technologies and discussing the potential project with government officials outside the united_states some coal gasification projects were already operational but existing technologies allowed coal to be converted only into btu gas united_states pipelines by contrast required big_number btu gas anrc as well as other domestic energy companies contemplated a project that would be the parties have stipulated that pursuant to sec_7482 venue lies in the u s court_of_appeals for the fifth circuit the first of its kind employing new still unproven technologies to convert domestic coal into pipeline-quality natural_gas doe actively supported the project which appeared to hold great promise as an alternative_energy source mr jack o’leary who was then deputy secretary of energy encouraged several interstate pipeline companies to form a consortium to raise money for the great plains project ultimately five interstate pipeline companies agreed to form a partnership through their subsidiaries to design build and operate the plant in addition to anrc these companies were transco energy co transco energy tenneco inc pacific lighting co and midcon corp the partnership the partnership great plains gasification associates was formed in under north dakota law the five general partners were wholly owned subsidiaries of the just-named pipeline companies with ownership percentages in the partnership as follows ultimately doe viewed the project as a demonstration program within the meaning of sec of title ii of the department of energy act of 1978--civilian applications publaw_95_238 92_stat_61 to produce alternative fuels from coal and other domestic resources and to provide technical and environmental knowledge to assess the long-term viability of synthetic_fuel production in the united_states partner ownership percentage tenneco sng inc tenneco anr gasification properties co anr transco coal gas co transco mcn coal gasification co midcon pacific synthetic_fuel co pacific the partners executed an amended and restated general_partnership agreement as of date partnership_agreement in which the partnership assumed responsibility for the great plains project pursuant to the partnership_agreement the partnership’s management committee composed of one representative of each partner had exclusive authority and full discretion to manage the partnership’s business no partner had authority to act for or assume any obligation or responsibility on behalf of the partnership without the management committee’s prior approval the management committee was authorized to act either upon the approval vote or consent of partners holding at least percent of the total votes which were allocated according to partners’ ownership percentages the partnership_agreement provided that it was governed by north dakota law pursuant to the partnership_agreement the partnership was not permitted to acquire assets or incur liabilities until the date when it acquired various preexisting project assets from individual partners after this date the plant site and all property acquired by the partnership to construct operate and maintain the plant were to be the property of the partnership each partner was obligated to make cash contributions upon notice from the management committee as necessary to purchase the preexisting project assets from other partners to pay project costs and to pay costs incurred by the partnership the partners were prohibited from making voluntary contributions to the partnership funding for the project the partnership funded the great plains project from two sources about dollar_figure million of equity contributions from the partners and a loan of about dollar_figure billion provided under a credit agreement with ffb the credit agreement and guaranteed by doe partners’ equity contributions the partners were required to contribute to the partnership dollar_figure of equity for every dollar_figure borrowed under the credit agreement upon the occurrence of various specified events the partners could terminate their participation in the project after giving the doe secretary at least days’ advance notice and a chance to discuss the matter with the partners’ representatives after pursuant to an equity funding agreement each partner’s parent agreed to provide funds to its respective subsidiary as necessary for the partner to make the required equity contributions in general partners were entitled to terminate participation in the project at any time prior to the in-service date if projected gross revenues from the project fell below continued terminating their participation pursuant to these provisions the partners would have no obligation to continue making equity contributions the partners’ equity contributions to the partnership ultimately totaled about dollar_figure million the credit agreement pursuant to the credit agreement dated date ffb committed to lend the partnership up to dollar_figure billion for the design construction and startup of the project the credit agreement provided that if the partnership defaulted on the payment of principal or interest ffb should demand payment of the partnership and provide notice of the default to doe if the partnership or doe failed to cure the default within days ffb could terminate the credit agreement and declare the entire outstanding debt due and demand payment by doe pursuant to doe’s loan guarantee discussed below pursuant to the credit agreement ffb agreed that any recovery on a claim against borrower the partnership or any partner which may arise under continued certain levels if estimated costs exceeded certain levels if the estimated in-service date slipped past date if there were no longer reasonable assurance that the project would generate sufficient cash to permit the partnership to service its debts and repay the partners’ equity contributions or if doe gave the partnership notice that doe had determined that there was no longer reasonable assurance that the partnership would be able to timely pay principal and interest on the guaranteed indebtedness this agreement shall be limited to the assets of the borrower and such partner’s interests in such assets loan guarantee agreement pursuant to a loan guarantee agreement also dated date doe agreed to guarantee the entire amount of principal and interest on the debt incurred by the partnership under the credit agreement doe’s guarantee was based on its determination that the guarantee was necessary to encourage the partners’ financial participation in the project pursuant to the loan guarantee agreement ffb was to make no disbursements to the partnership until doe reviewed and authorized the proposed disbursements doe retained the right under specified circumstances to terminate the government’s participation in guaranteeing additional disbursements for the project pursuant to the loan guarantee agreement if the partnership failed to pay ffb principal or interest on the indebtedness when due the secretary was authorized to cause the principal_amount of all the guaranteed indebtedness with accrued interest to become due and payable from the partnership if the partnership failed to cure the default the secretary upon payment of the indebtedness to ffb was authorized to take action doe was granted authority to guarantee the partnership’s debt pursuant to the federal nonnuclear energy_research and development act of publaw_93_577 88_stat_1878 as amended by the department of energy act of publaw_95_238 92_stat_47 to enforce the partnership’s obligations under the guarantee agreement pursuant to the loan guarantee agreement doe agreed that its recovery on any claim against the partnership or any partner would generally be limited to the partnership’s assets and to the partners’ interests in those assets the partnership agreed to the full extent permitted by applicable law to waive the benefit of any redemption law that might otherwise have been applicable to any right under this agreement the loan guarantee agreement states that it shall be governed by and construed and interpreted in accordance with the federal laws of the united_states it is the intent of the united_states to preempt any state law conflicting with the provisions of this agreement pursuant to the loan guarantee agreement the partnership was prohibited from engaging in any business other than the project all proceeds from the guaranteed debt were required to be promptly applied to fund costs that were necessary reasonable and directly related to the design construction and startup of the project facilities indenture of mortgage the credit agreement and the loan guarantee agreement were secured_by an indenture of mortgage and security_agreement dated date between the partnership as debtor and mortgagor and citibank n a trustee as trustee and mortgagee acting in a fiduciary capacity for the benefit of the united_states and ffb property subject_to the mortgage included real_estate owned by the partnership plants facilities and buildings owned by the partnership or leased by the partnership the partnership’s rights to and under certain contracts including gas purchase agreements the project administration agreement and the coal purchase agreement all of which are discussed infra and all other real or personal_property now owned or hereafter acquired by borrower pursuant to the mortgage an event of default would include termination in the project by any two or more partners and the partnership’s failure to make timely principal or interest payments in the event of a default the trustee was entitled to take possession of the mortgaged property without legal process operate the mortgaged property receive all income from the operation pay all expenses and proceed to sell the mortgaged property in foreclosure proceedings the united_states was authorized to bid on and purchase the mortgaged property sale proceeds were to be applied first to paying any interest and principal then due on the note and then to repaying all amounts paid_by the united_states pursuant to the guarantee the mortgage provided that the partnership agreed to the full extent it may legally do so to waive any and all rights of redemption from sale under order or decree of foreclosure of this mortgage the mortgage stated that it shall be governed by and construed and interpreted in accordance with federal_law pledge of ang stock anrc’s wholly owned subsidiary ang coal gasification co ang was formed in the early stages of the project to design and manage construction of the project and to operate the project after its completion ang held certain contractual and other rights and permits relating to the project as a precondition for the loan guarantee agreement doe required anrc to pledge its ang stock as additional security for the partnership’s obligations under the loan guarantee agreement pursuant to the ang stock pledge agreement dated date if the partnership defaulted on its debt the doe secretary was authorized to take possession of the ang stock certificates and sell the ang stock to such persons including himself as he deemed expedient applying the sale proceeds against the partnership’s debt ang operates the plant under the project administration agreement dated date the partnership appointed ang as the partnership’s agent to administer the project’s construction startup and operation as project administrator ang was responsible for the design construction and operation of the gasification plant and coal mine on behalf of the partnership pursuant to an agreement between ang and doe dated date the project administration agreement if the partnership defaulted on its obligations under the loan documents ang would at the doe secretary’s option continue to act as administrator of the great plains project in connection with the project administration agreement ang and the partnership entered into a coal purchase agreement to provide a source of lignite coal for the project the agreement was based upon coal rights previously obtained by ang to buy and receive from a third party sufficient coal to satisfy the project’s requirements ang agreed to deliver for the partnership’s account sufficient coal to support the plant’s operation ang served as the project’s sole operator until date after production commenced at great plains in ang had to big_number full-time workers on site at the project partnership enters gas purchase agreements with pipeline affiliates on date the partnership entered into 25-year gas purchase agreements with pipeline companies affiliated with four of the partners the pipeline affiliates the gas purchase agreements provided that after the project’s in-service date the partnership was obligated to tender to the pipeline affiliates all synthetic natural_gas produced by the project and the pipeline affiliates were collectively obligated to purchase all this gas at specified prices or else to pay for gas tendered but not taken plant is built and begins operation construction of the project began in the project was placed_in_service for tax purposes in on date the plant delivered its first synthetic natural_gas to the interconnecting gas pipeline since then the plant has continuously produced and delivered synthetic natural_gas initial eligibility for investment and energy tax_credits a substantial part of the project’s assets constituted new sec_38 property qualifying for general business credits sometimes referred to as investment credits in addition a substantial part of the project’s assets constituted alternative_energy_property within the meaning of sec_48 and constituted energy_property eligible for the energy_percentage under sec_46 the partners and doe relied on the availability of the investment and energy tax_credits as a key these contracts obligated the pipeline affiliates to a payment rate substantially above the market price for the gas produced the price was to be reduced in periodic increments over a 25-year period economic analyses indicated to the partnership that the gas purchase agreements would result in an assured market for the synthetic natural_gas produced during the project’s life and that revenues would be adequate to service the debt and also contribute toward the return of invested equity by separate agreement in the event a default by the partnership led to the termination of the gas purchase agreements those agreements could be reinstated between the pipeline affiliates and doe on the same terms consideration in structuring the financial terms of the project and in deciding to pursue the project in the partnership requested an irs ruling that the partnership’s doe-guaranteed loan from ffb would not be considered subsidized_energy_financing under sec_48 in a private_letter_ruling dated date the irs ruled that because the partnership was required to obtain financing through ffb as a condition to obtaining a loan guarantee from the doe the funds that the partnership borrowed from ffb did not constitute subsidized_energy_financing under sec_48dollar_figure financial difficulties with the project in the mid-1980s as construction of the great plains project neared completion energy prices declined unexpectedly and precipitously as a result projected initial short-term losses from the project spiked there was no longer reasonable assurance that the project would generate sufficient cash for the partnership to repay its debt to ffb on time nevertheless the in response to a subsequent ruling_request by the partnership the irs ruled in a private_letter_ruling dated date supplemented by letter rulings dated feb and date that the partnership met the requirements for the credit for fuel production from nonconventional sources under sec_29 formerly sec_44d because energy tax_credits offset the sec_29 credits in full however the partnership and its partners realized no tax_benefit from the sec_29 tax_credits project remained an important part of the partners’ business plans on date the partnership advised doe that changing economic conditions required changes in the project’s financial structure the same day each partner notified doe that it believed that conditions existed that would permit it to vote to terminate participation in the project pursuant to the partners consent and agreement but that it did not presently intend to exercise this right debt restructuring negotiations in the partnership’s representatives began meeting with officials of doe and the synthetic fuels corp sfc to negotiate additional financial assistance for the project on date the partnership applied to sfc for interim price supports for the synthetic natural_gas to be produced by the project the partnership advised sfc that interim price supports would make possible the plant’s completion and operation plant construction was then percent complete and on schedule approximately dollar_figure billion had been invested in the project dollar_figure million represented the partners’ equity_capital the balance was ffb debt guaranteed by doe negotiations between the partnership and sfc over price supports dragged on until date in the meantime doe--which was monitoring the sfc negotiations--began contingency plans with respect to the loan guarantee arrangement doe was especially concerned about how the project would be funded if the partners terminated participation doe lacked appropriated funds to complete the project on its own in date doe assistant secretary jan mares gave congressional testimony in which he expressed doe’s support for the price-support negotiations between the partnership and sfc as part of a loan restructuring to ensure the partners’ continued participation in the project discussions concerning terminating participation in the project on the heels of this congressional testimony sfc issued a statement deferring any decision on price support assistance for the project citing concerns that additional legislation might be required for that purpose the partners then advised doe that because the partnership lacked assurance that sfc would negotiate expeditiously for price guarantees the partnership felt compelled to initiate procedures under the loan guarantee agreement to terminate the partners’ participation in the project consequently on date the partnership notified doe that the management committee was considering a determination by the partners to terminate participation in the project each partner provided written notice to doe pursuant to the loan documents that it believed conditions existed permitting the partner to vote to terminate participation in the project because the project as it was then structured would generate insufficient cash to meet the partnership’s obligations under the credit agreement and to enable the partners to recoup their equity contributions upon receiving these notices doe publicly expressed optimism that the project would represent a valuable national asset for the long-term energy security of this country doe also expressed willingness to continue disbursing guaranteed funds so long as the partners continued financing their portion of the project partners and sfc sign letter of intent on date sfc and the partnership reached a tentative agreement memorialized by a letter of intent sfc proposed to provide the partnership up to dollar_figure million of financial assistance under a price guarantee agreement in return pursuant to a profit-sharing arrangement the partnership would eventually pay sfc dollar_figure billion out of the project’s operating profits after first paying the entire amount of the doe-guaranteed debt in addition under the tentative agreement the partners would reinvest in the project the dollar equivalent of all tax benefits and profits obtained by the partnership for the next years this provision would have amounted to an additional equity contribution by the partners of about dollar_figure milliondollar_figure the parties agreed to recommend that sfc’s board and the partnership’s management committee approve this tentative price guarantee agreement in date while negotiations continued between the partners and sfc the gasification plant began producing synthetic natural_gas in date the partnership received from sfc a draft price agreement a draft loan agreement was expected soon thereafter to enable the partnership to meet its obligations under the loan guarantee obligation the management committee called at monthly intervals for additional equity contributions of dollar_figure million in date of dollar_figure million in date of dollar_figure million in date and of dollar_figure million in may and date these additional equity contributions were based on the partners’ expectation that support for the project would be forthcoming and their belief that the arrangement would be supported by doe bolstering that belief in date doe assistant secretary mares appeared before sfc’s board_of directors on behalf of newly named doe secretary john herrington mr mares endorsed the understandings reached by sfc and the partnership a comptroller general’s report to congress on the status of the great plains project as of date noted that over the project’s life the partners would realize a lower rate of return on their equity investments even with the dollar_figure million price support arrangement because of the partners’ additional equity contributions accelerated debt repayment and the profit- sharing arrangement he urged the sfc board to move quickly to conclude the price assistance agreement with the partnership similarly in a date letter to sfc doe secretary herrington also supported an sfc assistance agreement he urged that any support agreement should ensure the long-term operation of the plant by letter dated date sfc chairman edward noble responded that to ensure the long-term operation of the plant doe should restructure the debt repayment schedule mr noble requested further response from doe before committing to final negotiations with the partnership also on date doe assistant secretary mares gave congressional testimony describing the need for the price guarantee assistance agreement he testified that doe believed that if sfc provided the intended financial assistance for the project the sponsors would be able to continue operating the project beyond the year he testified that in the event of foreclosure on the project assets the partnership would be entitled by north dakota law to a 1-year redemption_period and would be entitled to possession of the property and to its rents and profits during that time he testified that under north dakota law although the partnership may have voluntarily waived those rights in the loan documents contracts in restraint of the right_of_redemption are void and unenforceable the standstill agreement as of date the partnership’s outstanding balance on its ffb loans was approximately dollar_figure6 billion an interest payment of over dollar_figure million and a principal payment of dollar_figure million were payable to ffb on date a guarantee fee of dollar_figure4 million was also payable to doe on date to finalize the price support agreement sfc required approval from the treasury_department the office of management and budget and doe because sfc needed time to obtain these approvals and the partners were approaching a date when they would have to make substantial payments under the loan documents the parties negotiated a standstill agreement under the standstill agreement dated date the partnership’s due_date for interest principal and the guarantee fee payments was extended to august dollar_figure the standstill agreement also required the partners to withdraw their date notices of consideration of termination of participation and to continue diligently to complete construction of the project making timely equity investments into the partnership addressing the possibility under the standstill agreement the parties agreed that the in-service date would occur at the close of business on date the determination of the in-service date was of key importance to the government because the pipelines’ obligation to take or pay for all gas produced from the plant became fixed upon the in-service date that the partners could still terminate participation under the partners consent and agreement the standstill agreement provided that the partners could furnish notice of termination of participation prior to noon on date in which event termination would be effective as of that date a notice of termination pursuant to this provision would relieve the partners of the obligation to make further equity contributions to the partnership partnership and sfc reach price support agreement on date the partnership reached a final agreement with sfc for a dollar_figure million price guaranteedollar_figure the agreement required the doe secretary’s approval it was not forthcoming doe’s rejection of price support agreement notwithstanding doe’s prior public support for the great plains project and a price guarantee agreement doe rejected the final agreement between sfc and the partnership in a 2-page letter dated date and signed by doe secretary pursuant to this price guarantee assistance agreement on date the partnership would default on the payments due ffb under the standstill agreement and doe would use an existing dollar_figure million reserve to cure that default on behalf of the partnership repayment of the remaining ffb indebtedness would be rescheduled so that no significant burden for mandatory principal payments would be incurred earlier than price guarantees would be available under this agreement percent of the cashflow would be used to repay the doe-guaranteed debt and after that debt was repaid sfc would be paid partners were to make an additional equity_investment of dollar_figure million in the project herrington acknowledging that this action was not the fault of the project sponsors or sfc this letter stated summarily that the package would not be in the best interests of the nation as a whole and that doe would not support the agreement as currently constituted partners terminate participation in the project on date the partners learned of doe’s rejection of the financial assistance arrangement the partners were surprised and disappointed they felt that doe had doublecrossed them by leading them on in negotiations before summarily rejecting the agreement on the very day that the project was declared in-service the partners immediately exercised their contractual rights under the partners consent and agreement to decline to make further capital contributions to the partnership that otherwise would have been required under the standstill agreement and the loan guarantee agreement the written notices to terminate participation dated date were based on the determination of the partnership’s management committee that after secretary herrington’s action there was no longer reasonable assurance that the project would generate sufficient cash to permit the partnership to make timely principal and interest payments on its outstanding debt and to make distributions over a 10-year period following the in-service date that were at least equal to the contributed equity as previously indicated these were the contractual premises for termination of participation although the partners terminated participation in the project the partnership continued its legal existence no partner withdrew from the partnership the partnership’s liabilities were unaffected it was understood however that the partners’ termination of participation would lead to an event of default by the partnership under the loan guarantee agreement allowing doe to assume control_over the project the partnership defaults on the ffb loan after the partners declined to contribute further equity to the partnership with respect to the doe-guaranteed financing the partnership was unable to make the deferred principal interest and guarantee fee payments due on date under the standstill agreement the partnership’s failure to make these payments constituted an event of default under the loan guarantee agreement and the mortgage in august and date pursuant to the loan guarantee agreement doe made payments to ffb totaling approximately dollar_figure billion this sum represented the entire amount of principal and interest that the partnership owed ffb under the credit agreement and that correspondingly became due from doe under the loan guarantee agreement upon paying these amounts due under the loan guarantee obligations doe became subrogated to ffb’s claims by letter dated date doe made written demand upon the partnership for payment of all guaranteed indebtedness together with accrued interest from date doe takes control of the project after the partnership’s default doe assumed control of the great plains project legal_title to the project and its assets however remained with the partnership in public statements doe acknowledged that it was not the legal owner of the great plains project and that it would not acquire legal ownership of the facility until there was a foreclosure sale by letter dated date doe invoked its option to cause ang as project administrator to continue operating the project in substantially the same manner as had been done for the partnership doe advised the pipeline affiliates that it was substituting the secretary of energy for the partnership as the seller in the gas purchase agreements by letter to doe dated date the partnership acknowledged receiving a copy of doe’s prior-day letter to ang the partnership advised doe that in order to permit the project administrator to carry out its duties as instructed by doe the partnership would exercise no responsibility or control_over the project as of date also on date the partnership advised vendors and suppliers working for the project that control_over the great plains project had reverted to doe and that ang was now acting solely at the direction and under the control of doe the partnership advised the vendors and suppliers that doe had halted all capital improvements at the project and was unwilling to fund such expenses accordingly the partnership instructed the vendors and suppliers to cease providing services materials or labor or otherwise incurring expenses for capital projects until further notice from doe on or about date doe stated publicly that it would allow the great plains project to continue operating temporarily while doe and officials for the state of north dakota discussed ways to meet doe’s conditions for long-term plant operation shortly thereafter ang and the united_states reached a revised project administration agreement under this agreement ang was formally reappointed project administrator with complete authority subject_to the doe secretary’s directions to do all things necessary for the operation and maintenance of the great plains gasification plant and related facilities under this agreement ang was to be paid a performance fee of approximately dollar_figure million per year accordingly ang employees numbering at least continued to operate the project as they had before the partners terminated their participation liaison between doe and the project administrator was conducted through designated employees of the project administrator and doe’s regional_office in chicago illinois doe was not however directly involved in the plant’s day-to-day operations the partnership’s continued activity after doe assumed control of the project there were continuing disputes between the partnership and doe including disputes over the partnership’s and the partners’ liability for project expenses_incurred under the standstill agreementdollar_figure in september and date ang and doe requested the partnership’s permission to sell certain excess project assets including parcels of real_property portable living quarters and some items of equipment the partnership declined to approve the saledollar_figure although the partnership did not direct or control the great plains project after doe assumed of control of it on august after several months of negotiations the parties agreed that the partnership owed doe dollar_figure million in date the management committee met to approve this agreement and to call for further equity contributions of dollar_figure million from the partners to the partnership the partnership also made an additional cash call to satisfy a settlement with the state of north dakota for sales and use_tax liabilities in an date letter to the project administrator c w rackley chairman of the partnership’s management committee advised that authority to approve the sale no longer rested with the management committee and suggested that the request be directed to doe in a date letter to doe mr rackley indicated that in view of the pending foreclosure action the partnership had been advised that it would not be appropriate for the management committee to approve the sale representatives of the partners and the partnership continued to meet on matters concerning the partnership and the project there were numerous meetings of the partnership’s management tax and finance committees ang continued to maintain insurance on the project paying the insurance premiums out of project revenues the partnership continued to be named as the insured party on these insurance policies the project’s improving financial situation during date doe advanced approximately dollar_figure to cover project expenses the advance was repaid to doe in date out of project revenues after date doe provided no other funds for the project for the months following date cumulative revenues from the great plains project exceeded cumulative expenses the project continued to operate with a positive cashflow in and accumulating a surplus of more than dollar_figure million for the months ended date the project generated positive cashflow of about dollar_figure million for the year ended date the project generated positive cashflow of about dollar_figure million ang continued to use project revenues to operate the gasification plant with excess revenues’ being segregated in separate_accounts the partners’ ongoing efforts to reopen negotiations with doe on date transco energy’s ceo mr jack bowen met with doe deputy secretary boggs to discuss a possible workout of the partnership’s debt this meeting occurred even as the partners were embarking on a public relations campaign directed at north dakota citizens lobbyists the white house and members of congress to bring doe back to the negotiating table as discussed in greater detail infra on date doe initiated court proceedings to foreclose on the project assets the next day transco energy submitted to doe a discussion draft outlining key elements for the partnership’s continued participation in the project this discussion draft contemplated that the partnership would retain title to the plant and proposed making interest on the doe-guaranteed debt contingent on project cashflow the discussion draft included no provision for additional capital contributions by the partners between august and date mr bowen had more meetings and telephone conversations with various high-level doe officials regarding a possible workout the other partners were kept informed of these discussions mr bowen offered to have all the partners meet directly with doe but doe indicated a preference to work through only one contact until a proposal was sufficiently developed to require input from all the partners doe agreed to prepare a proposal for the partners’ consideration each partner was represented at a date meeting between the partnership management committee and doe representatives at this meeting the partners discussed restructuring the dollar_figure billion outstanding debt into a contingent-interest debt similar to what had been envisioned in the price support agreement that the partnership had reached with sfc in july dollar_figure in a date telephone call with transco energy representatives doe general counsel mike farrell indicated that the discussion draft transco energy had submitted on date was a non-offer in particular doe was unwilling to allow the partners to retain title to the plant retain all tax benefits from the project and yet have the right to terminate participation advised that title to the plant and the resulting tax benefits were the partners’ only source of cash in the event of a revenue shortfall mr farrell indicated that there was probably some wiggle room on the tax benefits issue on date anrc submitted to doe an outline of a restructuring proposaldollar_figure the proposal would have allowed the presumably interest continued to accrue on the debt the parties however have ignored interest accruals in referring to the dollar_figure billion debt for simplicity we do the same under the proposal the partnership would retain ownership of the plant and continue to be responsible for its operation doe would withdraw its foreclosure action and the partnership’s debt would be restructured into a contingent- interest obligation partnership to retain ownership of the plant and would have required among other things that the partnership recommence operating the project covering cash shortfalls through further cash investments in the project up to an amount equivalent to the tax_credits previously earned from the project on date representatives of transco energy and anrc met with doe deputy secretary boggs and doe general counsel farrell regarding the restructuring proposal the doe representatives stated that they found nothing offensive in the proposal and that doe would consider it and respond the partners continued to meet and discuss these matters the other partners were divided over whether to join anrc’s proposal to doe at an date meeting transco and pacific agreed to participate in anrc’s proposal although pacific indicated that it intended to take a passive position for the present tenneco and midcon declined to participate in anrc’s proposal on the ground that the tax benefits they had realized from the project were insufficient to justify the additional capital contributions contemplated under the proposal neither tenneco nor midcon sought however to obstruct the other partners’ efforts to retain the partnership’s future involvement in the project in the meantime other events threatened to overtake the negotiations with doe in date doe had asked the public for expressions of interest in acquiring or participating financially in the project’s operationdollar_figure as discussed in greater detail infra on date a federal district_court directed the mortgage on the partnership’s dollar_figure billion debt to be foreclosed the court scheduled the foreclosure sale for date subsequently extended to date partners request letter_ruling on date anr and transco filed with the irs a request for a ruling that the partnership’s default on the indebtedness and related events had not resulted in recapture of investment or energy credits or given rise to gain recognition the partners viewed such a ruling as fundamental to pending proposals to use prior tax benefits to fund additional capital infusions into the project the partners did not want to be in the whipsaw_position of having both to recapture the tax benefits and to use them to fund the project anr and transco requested the irs to expedite consideration of the ruling_request to enable them to submit their restructuring proposal to doe and prevent the impending foreclosure sale of the project as discussed in greater detail infra in date the irs ruled that the events as of date had not resulted in recapture of investment or energy credits or given rise to gain recognition on date anrc filed a statement of interest which was one of nine received by doe final debt-restructuring proposals on date anrc and transco energy submitted to doe a formal restructuring proposal this proposal contemplated restructuring the doe debt and providing dollar_figure million of capital infusions to fund continued project operations contingent upon receipt of a favorable irs ruling that no recapture of taxable credits or recognition of taxable gain had yet occurred although pacific did not join this formal submission it was aware of it and contemplated continuing participation in the project if a restructuring agreement could be reached and the irs provided a favorable ruling by letter dated date doe rejected the date proposal doe insisted that any proposal must include a substantial cash payment to doe toward partial retirement of the dollar_figure billion debt such that the payment outweighs the tax benefits subject_to recapture if the project is acquired by an outside party an internal transco memorandum dated date from a lawyer in transco’s legal office reported communications that day with mr s kinnie smith jr anr’s vice chairman and legal counsel advising mr smith that transco did not see a significant reason to pursue an appeal of the foreclosure order and did not wish to dilute transco’s appeal on gas contract issues by interjecting rather weak arguments relating to foreclosure procedures the memo indicated that mr smith had already spoken with tenneco and pacific both of whom did not want to participate in an appeal and therefore did not want to have the partnership itself file an appeal by this time the foreclosure sale of the project assets previously scheduled for date was imminent in a date meeting with doe general counsel farrell anrc made a final proposal an introductory page of bullet points regarding the proposal bore the caption the plant under present circumstances is worthless the proposal included an immediate dollar_figure million payment to doe additional cash infusions of dollar_figure million from current partners and a dollar_figure million letter_of_credit for project working_capital the proposal also contemplated that a significant part of the project’s cashflows would be applied to pay down the doe debt the proposal identified anrc transco energy and pacific as the participating partners in a letter dated date doe general counsel farrell summarily rejected this final proposal a date transco interoffice memorandum indicated that on the basis of conversations with anr personnel anr does not plan to submit a revised proposal because in their view it would be futile - unless a favorable signal and change in direction comes from the doe within the next two working days p s - in short it sounds like the gig is up as discussed at greater length below on date the foreclosure sale was held as scheduled doe purchased the project’s mortgaged assets and anr filed an appeal of the foreclosure proceeding the foreclosure proceedings doe initiates foreclosure proceedings as previously noted on date doe had initiated proceedings in the united_states district_court for the district of north dakota the district_court seeking foreclosure of the mortgage and sale of the mortgaged property the government moved for summary_judgment the partnership resisted contending that the foreclosure should be conducted in accordance with north dakota law which it contended gave the partnership redemption rights for up to year after the foreclosure sale district_court decision on date the district_court granted the government’s motion for summary_judgment holding that federal_law applied and gave the partnership no redemption rights in its memorandum and order however the district_court observed that there was no precedent involving this particular loan guarantee program that a determination under the balancing test of 440_us_715 was a close question and that of the various options presented to the court by the parties all have merit on date the district_court entered an order and decree of foreclosure and sale that directed the mortgage be foreclosed and the mortgaged assets sold by public auction on date and held that the partnership and the partners were not entitled to redemption rights on date the partnership filed a motion to amend the district court’s date order and decree so as to clarify that recovery was limited to the partnership’s assets and the interests of the partners therein correct the property descriptions and defer the foreclosure sale for at least months to enable pending workout negotiations to continue between certain partners and doe with regard to this latter point the motion stated that the partnership had claimed and passed through to its partners investment tax_credits of approximately dollar_figure million and deductions of approximately dollar_figure million and that a substantial part of these credits and deductions would be subject_to recapture if the plant were disposed of in less than years the motion indicated that pending proposals by some of the partners to continue operating the plant and to restructure the doe-guaranteed indebtedness depended upon the continued availability of the economic value of these tax benefits the partnership requested a period for equitable redemption and contended that the foreclosure sale should be deferred pending the partners’ ongoing efforts to restructure the debt the state of north dakota intervened urging delay of the foreclosure sale and citing adverse economic impacts from closing the plant by order dated date the district_court denied the partnership’s motion for a period of equitable redemption concluding that it lacked authority to grant such relief where the order of foreclosure had already been entered the district_court also noted that the partnership and the partners talk of ‘redemption’ but it is apparent that ‘re-negotiation’ would be a more accurate description nevertheless the district_court postponed the foreclosure sale date from may to date to permit the notice of sale to be republished with corrected property descriptions the date foreclosure sale on date the foreclosure sale was held the lone bidder was doe which bid dollar_figure billion for the partnership’s mortgaged assetsdollar_figure the u s marshal filed with the district_court a marshal’s return and report of sale and a certificate as discussed in more detail infra certain assets necessary for operating the project were not among the partnership’s mortgaged assets but were instead owned by ang the subsidiary of anrc which also owned anr a general_partner in the partnership as a precondition for the loan guarantee agreement doe had required anrc to pledge as security all its ang stock petitioner asserts and respondent does not dispute that doe purposefully bid less than the full amount of the dollar_figure billion debt intending subsequently to use the balance of the debt to obtain the ang stock of sale stating that doe had purchased the mortgaged assets of the project for dollar_figure billion at the public foreclosure saledollar_figure objections to the foreclosure sale on date anr filed with the district_court objections to the foreclosure sale the premise of the objections was that the sale had been improperly conducted without providing the partnership redemption rights under applicable north dakota foreclosure statutes or equitable rights of redemption under federal common_law on date the district_court overruled anr’s objections and confirmed the foreclosure sale the court noted that the legal entity foreclosed upon the partnership has not objected to the sale and questioned whether anr had standing to object on date the marshal issued the marshal’s deed to doe and the deed was recorded in the local property records appeal of the foreclosure proceedings on date anr as a general_partner of the partnership filed a notice of appeal in the foreclosure the dollar_figure billion was applied to pay principal of about dollar_figure million and accrued interest of about dollar_figure million although the record is silent on this point it seems unlikely that any funds actually changed hands in this transaction pursuant to the indenture of mortgage doe was authorized to bid for and purchase the mortgaged assets and the trustee was directed to apply the proceeds to repay doe the amounts doe had previously paid ffb pursuant to the guarantee agreement the net result of these transactions would have been simply to reduce the partnership’s obligation to doe by dollar_figure billion litigation to the u s court_of_appeals for the eighth circuit the notice of appeal which was served on all the partners identified the appellants as the five individual named partners of the partnership and the partnership itself the four partners other than anr did not actively participate in the appeal but they also did not actively oppose it provided that anr bore the associated legal expenses anr viewed a successful appeal of the foreclosure order as a way to force doe back to the negotiating table in addition if the appeal had been successful it would have benefited all the partners inasmuch as north dakota law if applicable would have given the partnership rights to redeem the plant for year after the foreclosure sale while possessing and operating the plant during that 1-year period and retaining the cashflows generated on date the united_states filed its brief in the u s court_of_appeals for the eighth circuit contending that the district_court properly ruled that north dakota law should not apply in its brief the government did not challenge anr’s authority or standing to file the appeal the government’s brief asserted however that the real motive for anr’s filing the appeal was to postpone the foreclosure sale so as to save the great plains partners as much as dollar_figure million in tax recapture liability on date the eighth circuit issued its opinion in 813_f2d_193 8th cir the court_of_appeals affirmed the judgment of the district_court though on different grounds holding that the north dakota redemption statute did not apply to the foreclosure of a loan such as the ffb loan that was guaranteed pursuant to the federal nonnuclear research_and_development act of dollar_figure in so doing however the court_of_appeals confirmed the nature of the redemption rights that north dakota law would otherwise afford stating were we to reverse the district_court and look to north dakota law for our rule_of decision great plains would have the right to redeem at any time up to one year after judicial sale n d cent code during this period great plains would be entitled to the possession rents use and benefit of the plant n d cent code united_states v great plains gasification associates supra pincite the court_of_appeals did not question anr’s standing to pursue the litigation as a partner of the partnership petition for writ of certiorari on date anr as a general_partner of great plains gasification associates filed a timely petition for a writ of certiorari with the u s supreme court seeking review of the judgment of the eighth circuit the petition filed by a legal the court_of_appeals for the eighth circuit held further that the district_court did not err in refusing to grant the partnership an equitable right_of_redemption team headed up by former solicitor general rex e lee contended that there was a recurring conflict among the circuits as to whether federal or state law should apply to proceedings under federally guaranteed private loans such as the partnership’s ffb loan in its brief in opposition to the petition for writ of certiorari the united_states did not suggest that anr lacked authority or standing to pursue that litigation on date the supreme court denied the petition for writ of certiorari and the foreclosure litigation came to an end the partnership’s ratification of anr’s appeal the partners had monitored the appeal and petition for writ of certiorari on date the partnership’s management committee had adopted resolutions that expressly ratified anr’s actions relating to the foreclosure litigation by its terms the ratification was effective retroactive to the date these actions were taken by anr as if anr had obtained the prior authorization of the management committee the resolutions also authorized the partnership’s legal committee to determine the manner in which the litigation would be conducted on the partnership’s behalf in the event the supreme court granted the petition for writ of certiorari discharge of remaining debt as previously noted anrc owned the outstanding_stock of ang which was the project administrator anrc had pledged this stock as additional security for the partnership’s obligation to doe under the loan guarantee agreement ang held deeds easements and contract rights the ang project assets that were needed to operate the project but that had not been titled in the partnership’s name consequently doe had not acquired the ang project assets in the foreclosure sale that was conducted on date at the foreclosure sale the government had applied only dollar_figure billion of the approximately dollar_figure billion debt to acquire the partnership’s assets that were subject_to the mortgage the government had intentionally kept the remaining balance of the indebtedness in reserve for subsequent use in acquiring the ang stock in date doe considered foreclosing on the ang stock in a settlement agreement entered into on date anrc assigned its ang stock to doe which then released the partnership’s outstanding indebtedness in the settlement agreement anrc acknowledged that the fair_market_value of the ang stock and all remaining collateral securing the partnership’s obligations under the guarantee agreement was less than the partnership’s outstanding indebtedness to doe the settlement agreement recites that anrc was entering into the settlement agreement partly to avoid the expense of litigation to foreclose doe’s lien on the ang stock pursuant to the pledge agreement doe sells the project assets once the supreme court denied anr’s petition for writ of certiorari in the foreclosure litigation doe began making plans to sell the project assets in a press release dated date doe identified potential buyers of the project one of these potential buyers was the coastal corp coastal which had acquired anrc in date ultimately however doe selected basin electric a north dakota cooperative as the successful bidder on date the united_states sold the project assets to two subsidiaries of basin electric--dakota gasification co and dakota coal co the partnership continues to operate throughout and the partnership’s management legal finance and tax committees continued to meet and report to the partners on open issues including tax issues related to the project the partnership’s tax committee concluded that the partnership ceased to own the project for tax purposes on date the date that the supreme court denied the petition for writ of certiorari in the foreclosure proceedings respondent’s date letter_ruling as previously noted on date while negotiations about a possible debt workout were ongoing with doe anr and transco had filed with the irs a request for a private ruling regarding potential tax consequences from the partnership’s default on the project indebtedness on date the irs issued private_letter_ruling the date letter_ruling in this 28-page ruling the irs concluded that as of date the date of the ruling_request the partnership had not abandoned the project or made other_disposition of the project the ruling stated there are two facts involved here that negate the argument that the partnership has abandoned the project first anr and transco are continuing to seek a solution to the financial difficulties facing the project by negotiating an agreement with doe that would permit the partnership’s continued participation in the project second by refusing to grant approval for doe to sell excess_assets of the project the partnership has shown that it has not abandoned all rights or involvement in the project or control_over the project’s assets approximately years after the irs national_office issued this letter_ruling the houston irs district_office submitted to the irs national_office factual and legal objections to the ruling contending that the partners’ original ruling_request had omitted or misstated material facts that resulted in an incorrect ruling on date the irs national_office issued technical_advice_memorandum which rejected the objections of the irs houston district_office stating although the ruling_request omitted certain information that bore some relevance to the underlying tax issues and characterized other information differently than the district these additional facts and alternate characterizations when taken together were not material therefore the ruling is to be applied by the district_director in the determination of the tax_liability of transco and anr partnership’s return position and respondent’s determinations on its form_1065 u s partnership return of income the partnership reported that the partial foreclosure sale of the coal gasification plant became final on date the date the supreme court denied the petition for a writ of certiorari on its return the partnership reflected income deductions losses and tax_credits from the project on the basis that its ownership of the plant ended date reported gains and losses resulting from the partial foreclosure sale and reported basis of foreclosed assets to enable the partners to determine recapture of tax_credits the partnership reported dollar_figure billion as the proceeds from the partial foreclosure sale in a disclosure statement the partnership stated that it was treating the dollar_figure billion foreclosure sale price as the amount of the taxpayer’s nonrecourse indebtedness that was discharged as a result of the disposition of certain assets by the foreclosure sale the partnership asserted that doe was continuing to assert a claim against the partnership for approximately dollar_figure milliondollar_figure by four separate notices of final partnership administrative adjustments fpaa issued date respondent took we infer that this amount included interest on the debt alternative whipsaw positions determining that the partnership had engaged in a sale_or_exchange of the plant as of various dates in and requiring recapture of tax_credits recognition of gain resulting from the discharge of the indebtedness and other tax consequences as of these various alternative dates in the fpaa for the partnership’s tax_year respondent asserted that the partnership engaged in a sale_or_exchange of the project and related assets on or before date in the fpaa for the partnership’s tax_year respondent asserted that the partnership engaged in a sale_or_exchange of the plant and related assets on date or in the alternative on date in the fpaa for the partnership’s tax_year respondent asserted that the partnership engaged in a sale_or_exchange of the plant and related assets on date or in the alternative on date in the fpaa for the partnership’s tax_year respondent asserted that the partnership engaged in a sale_or_exchange of the project and related assets on date in each of these fpaas respondent asserted identically the full amount of the outstanding nonrecourse mortgage including all accrued interest is included in the amount_realized on disposition of the plant opinion i date of the partnership’s disposition of project assets we must decide the date as of which the partnership should be treated for federal tax purposes as having disposed of its interest in the great plains project the parties have stipulated consistent with respondent’s date letter_ruling that no sale exchange or other_disposition of the great plains gasification plant or any assets related thereto by great plains gasification associates occurred on or before date on brief respondent argues that the partnership disposed of the project assets on date the date of the foreclosure saledollar_figure respondent argues primarily that the foreclosure sale itself constituted the disposition alternatively respondent argues that the partnership abandoned its interests in the project on or by date petitioner contends there was no disposition or abandonment of the project assets until the foreclosure litigation terminated on date in one sentence respondent’s opening brief posits alternatively that the disposition occurred on date the date the sale was confirmed by the district_court apart from this fleeting reference however respondent’s brief makes no separate argument for date as the disposition date a did the date foreclosure sale constitute disposition by the partnership a transfer upon the foreclosure of a security_interest constitutes a disposition of mortgaged property so as to trigger recapture of a portion of investment tax_credits and business energy credits previously claimed with respect to the propertydollar_figure sec_1_47-2 income_tax regs similarly a foreclosure sale constitutes a disposition of property pursuant to sec_1001dollar_figure see 311_us_504 99_tc_197 affd 29_f3d_630 9th cir ryan v commissioner tcmemo_1988_12 affd sub nom 873_f2d_194 8th cir if local law provides the mortgagor a right to redeem the property the foreclosure sale generally is not final for tax purposes until the right_of_redemption expires 35_bta_335 34_bta_918 affd 91_f2d_354 in general a taxpayer must recapture a portion of previously allowed investment tax_credits or business energy credits if the underlying property is disposed of before the close of the useful_life taken into account in computing the credits see 96_tc_577 affd 963_f2d_218 8th cir tax consequences may vary depending upon whether the debt is recourse or nonrecourse particularly in determining whether any amount_realized from the foreclosure sale represents income_from_discharge_of_indebtedness see 99_tc_197 affd 29_f3d_630 9th cir 5th cir as this court explained in ryan v commissioner supra this is because the foreclosure action is the amalgam of two separate events first there is an extinguishment of the underlying indebtedness giving rise to income cf sec_108 sec_61 i r c second there is a disposition of the property securing the debt a sale_or_exchange the all_events_test requires both of these events to occur before income is realized a foreclosure action that is being appealed is not ‘final’ in the normal sense of that word pending foreclosure litigation has the same effect as would the fact that there was a period in which the right_of_redemption under a foreclosure sale could be exercised 104_f2d_534 4th cir revg 38_bta_534 the year in which litigation terminates is the year in which the claimed item is to be taken into account for federal tax purposes see 14_tc_1333 citing morton v commissioner supra and revrul_70_63 1970_1_cb_36 respondent acknowledges on brief a bona_fide contest as to the existence of redemption rights may postpone a disposition even if such rights are ultimately held not to exist respondent contends however that the foreclosure litigation was not bona_fide respondent contends that the redemption rights were worthless and would not have been exercised even if the courts had awarded them because financial considerations made it improbable that the partnership would have redeemed the property respondent focuses too narrowly we believe on the question of whether the partnership would have exercised the redemption rights had they been awarded to repurchase the project assets from doe outright such an inquiry would improperly lead us into endless speculation on petitioner’s financial situation and financial hopes derby realty corp v commissioner supra pincite rejecting any supposed principle of probability of redemption cf 44_bta_98 concluding that redemption rights were wholly without value and abandoned by the taxpayer who took no further action after the foreclosure sale to pursue redemption rights moreover respondent fails to appreciate that the public policy served by redemption rights is not merely in providing the mortgagor an opportunity to repurchase property sold in foreclosure but also in ‘allowing time for the mortgagor to refinance and save his property and permitting additional use of the property by the hard-pressed mortgagor’ nelson whitman reforming foreclosure the uniform nonjudicial foreclosure act duke l j quoting hart the statutory right_of_redemption in california cal l rev north dakota law reflected this broader purpose of redemption rights as the court_of_appeals for the eighth circuit expressly acknowledged in ruling upon the partnership’s suit for rights of redemption were we to reverse the district_court and look to north dakota law for our rule_of decision great plains would have the right to redeem at any time up to one year after judicial sale n d cent code during this period great plains would be entitled to the possession rents use and benefit of the plant n d cent code united_states v great plains gasification associates f 2d pincite clearly the 1-year redemption_period with attendant rights to possess the plant and receive its profits would have had substantial value to the partnership the project had generated significant cashflow both before and after the foreclosure saledollar_figure according to credible testimony the partners intended to use the 1-year redemption_period to pursue further negotiations with doe to restructure the debt the cashflow generated during the 1-year redemption_period would have allowed the partnership to sweeten the pot in negotiating with doe respondent speculates that in the light of doe’s unreceptiveness to the debt restructuring proposals put forward immediately before the foreclosure sale doe would have also been unreceptive to any further efforts to restructure the debt during any redemption_period there is simply no way of knowing however how doe might have responded if the partnership had been for the months prior to the foreclosure sale the project had generated positive cashflow of about dollar_figure million during the year after the foreclosure sale the project generated positive cashflow of about dollar_figure million awarded the redemption rights especially in the light of doe’s long track record of mixed signals and reversals over the history of the great plains project but even if we were to assume for sake of argument that respondent’s speculations are sound the fact remains that the partnership would have benefited materially from the cashflows generated by the project during the redemption_period in support of his position that the litigation over the disputed redemption rights should not postpone the finality of the foreclosure sale respondent relies on l c springs associates v commissioner tcmemo_1997_469 affd 188_f3d_866 7th cir respondent’s reliance on that case is misplaced l c springs associates held that a realization event with respect to mortgaged real_estate occurred in the year before the foreclosure sale when the taxpayer effectively abandoned the mortgaged propertydollar_figure l c springs associates unlike the instant case did not involve the effect of ongoing foreclosure litigation on the finality of the foreclosure sale respondent does not appear to dispute that the foreclosure litigation presented genuine legal issues as to whether the partnership retained redemption rights under north dakota lawdollar_figure as discussed infra we conclude that the partnership did not abandon the project prior to the conclusion of the foreclosure litigation similarly respondent does not expressly advance any continued respondent contends however that this is largely beside the point respondent states on brief the question is not whether the legal issues were bona_fide but whether the litigation was brought by petitioner to achieve the stated purpose respondent contends that anr and not the partnership or transco undertook the foreclosure litigation as a desperate attempt to delay the adverse tax consequences not to redeem the property respondent cites 396_f2d_412 9th cir revg 45_tc_615 for the proposition that litigation postpones tax consequences of a disposition only when the taxpayer is the party actually litigating the dispute respondent’s bottom line seems to be that even if the foreclosure continued argument that the possibility of the foreclosure litigation’s succeeding was too speculative to justify deferring tax consequences of the foreclosure sale cf 146_f2d_553 2d cir loss for worthless_stock was not deferred pending outcome of shareholders’ derivative action of unproven value affd 326_us_287 14_tc_1333 loss on construction_contract with a foreign government was properly deferred until conclusion of litigation over breach of contract where the taxpayer held a reasonable view that it could prevail on its claim we note however that in the foreclosure proceeding wherein the partnership contended that the foreclosure should be conducted in accordance with north dakota law allowing for a year redemption_period the district_court characterized the partnership’s position as having merit even though it ultimately resolved this close question against the partnership indeed in date doe assistant secretary mares had testified before congress that the partnership would be entitled under north dakota law to a 1-year redemption_period during which it would be entitled to possession of the property and to its rents and profits mr mares testified that any waiver of those rights by the partnership would be void and unenforceable under north dakota law litigation presented bona_fide legal issues the litigation itself was not bona_fide we are not persuaded by respondent’s arguments anr filed the appeal of foreclosure order in its capacity as a general_partner of the partnership in that capacity pursuant to applicable provisions of north dakota partnership law anr had actual and apparent authority to bind the partnership with respect to the appeal see n d cent code sec the other partners were aware of the litigation and were willing to let anr take the lead in the litigation and to pay for it the other partners gave at least tacit approval to anr’s pursuing the appeal which if successful would have protected the rights of the partnership and the other partners indeed on date the partnership’s management committee formally ratified anr’s actions in this regard respondent seems to suggest that this formal ratification was invalid or ineffective but has advanced no convincing evidentiary or legal basis for this theorydollar_figure respondent suggests that the ratifying resolutions were invalid because they did not conform to various procedural steps required by the partnership_agreement and because the copy of the ratification resolution in the record is unsigned other contemporaneous evidence indicates however that the ratification resolutions were in fact adopted by the management committee for instance in a letter to the law firm of fulbright jaworski dated date c w rackley chairman of the partnership’s management committee stated that he had been duly authorized to make various representations regarding the foreclosure litigation attached to the letter was continued respondent notes that anr and the partnership had a tax incentive to delay final disposition of the project assets and contends that anr’s pursuit of the appeal and the partnership’s ratification of anr’s actions were simply window dressing respondent seems to suggest that the foreclosure litigation lacked economic_substance we disagree viewed in its totality the record convinces us that petitioner and the partnership had legitimate and substantial business reasons apart from tax considerations to appeal the foreclosure litigation as part of their sustained effort to restructure the debt and salvage their half-billion dollar investments in the project cf n ind pub serv co v commissioner 115_f3d_506 7th cir business actions are recognizable for tax purposes despite any tax-avoidance motive so long as the corporation engages in bona_fide economically-based business transactions affg 105_tc_341 in sum we conclude and hold that the transfer of the project assets pursuant to the foreclosure sale was not finalized until date when the supreme court denied the petition for writ of certiorari in the foreclosure litigationdollar_figure continued a copy of the ratification resolutions which mr rackley’s letter stated were duly adopted by the management committee of the partnership on date for similar reasons we reject respondent’s claim raised in cursory fashion on brief that as of date the continued b whether the partnership abandoned the property on brief respondent argues alternatively that even if the date foreclosure sale did not constitute a final disposition of the partnership’s project assets the partnership had abandoned the project as of date or alternatively as of date the date the district_court overruled anr’s objections and confirmed the foreclosure sale dollar_figure respondent has conceded consistent with the holding of his date letter_ruling that no abandonment had occurred as of date as we understand respondent’s somewhat mercurial position in this proceeding events occurring between may and date or possibly between may and date or possibly continued project assets were owned by the united_states and consequently pursuant to sec_1_47-2 and sec_1_48-1 income_tax regs the project assets ceased to qualify as sec_38 property as of date it is not the foreclosure sale itself but the transfer upon the foreclosure that represents the final disposition of assets that would trigger tax_credit recapture sec_1_47-2 income_tax regs as respondent has conceded a bona_fide contest as to the existence of redemption rights postpones a disposition pursuant to a foreclosure sale on opening brief but not on reply brief respondent contends broadly that both the partnership and transco had abandoned their interests in the project as of date inconsistently respondent’s response to petitioner’s motion in limine filed date states respondent no longer contends that the court should consider the issue of whether the partners abandoned their partnership interests in gpga we deem respondent to have waived any claim that transco abandoned its partnership_interest or its interests in the project which arose only by virtue of transco’s partnership_interest consequently we need not address whether such a partner-level inquiry is appropriate in this tefra proceeding on date or possibly on date constituted an abandonment by the partnership of the project assetsdollar_figure we disagree the existence or timing of an abandonment is inherently a factual matter that requires a practical examination of all the circumstances l c springs associates v commissioner supra pincite the courts have applied different standards for analyzing the timing of abandonment losses and the timing of abandonment gains generally a determination of an abandonment_loss requires an intention on the owner’s part to abandon the asset along with an affirmative act of abandonment a j indus inc v united st503_f2d_660 9th cir see l c springs associates v commissioner supra 77_tc_310 affd per curiam 693_f2d_124 11th cir on the other hand where as in the instant case abandonment of an asset would result in income_recognition as previously noted although respondent occasionally posits date as an alternative date of abandonment respondent’s arguments do not otherwise direct our attention to any circumstances or analysis supporting that date respondent has been inconstant in his position as to whether he believes the partnership abandoned the project before date or on that date in a date hearing on petitioner’s motion for summary_judgment respondent’s counsel advised the court that respondent’s position is that there was no abandonment or other_disposition of the property until june emphasis added inconsistently on brief respondent contends that the partnership abandoned the project by date emphasis added respondent’s arguments on brief focusing largely on pre-date events suggest that this evolution of respondent’s choice of prepositions is purposeful or recapture of tax_credits or deductions an overt act of abandonment is unnecessary if under the facts and circumstances it is clear for all practical purposes that the taxpayer will not retain the property l c springs associates v commissioner supra pincite see 88_tc_435 74_tc_1062 consistent with his date letter_ruling respondent has stipulated that the partnership did not dispose_of the project before date the date of the letter_ruling request notwithstanding this stipulation however respondent suggests that even before date the partnership was in the process of gradually abandoning the project in support of his position respondent points to many of the same circumstances that were considered in the date letter_ruling respondent notes among other things that on date the partners and partnership gave doe written notice that they were terminating their participation in the project that various partners with varying degrees of interest and of active_participation of other partners attempted unsuccessfully for many months to negotiate with doe to restructure the debt and that in respondent’s view certain of the partners had effectively abandoned the project as the date letter_ruling concluded however and as respondent now concedes these pre-date circumstances did not amount to an abandonment of the project by the partnership the gist of respondent’s argument as we understand it is that events occurring after date and no later than date tipped the balance transforming what respondent views as the partnership’s gradual abandonment-in-process into actual abandonment somewhat as ever-colder water will finally make ice the post-date events that respondent points to in support of this theory are essentially these on date anrc and transco energy submitted to doe a new proposal which doe rejected on date on june transco informed anr that it would not participate in appealing the district court’s foreclosure order on date anrc and transco energy submitted to doe yet another proposal which doe rejected on date and the foreclosure sale occurred on date without any bids from the partnership or any partner we are unpersuaded that there was such a change in the partnership’s business climate immediately after date as to say that the partnership should be deemed to have abandoned the project assets on or by july or if as respondent concedes the partnership had not abandoned them before then rather it appears to us that the post-date events were mainly a continuation of the partners’ ongoing albeit ultimately unsuccessful efforts to protect their significant investments in the project respondent suggests that the date proposal and date proposal lacked genuine substance because they omitted certain elements previously demanded by doe and were motivated purely by tax considerationsdollar_figure we disagree extensive uncontradicted testimony convinces us that these were reasonable business proposals put forward by the partnership’s principals in good- faith negotiations with doe ultimately the project assets were taken from the partnership involuntarily through the foreclosure process even then the partnership did not abandon the assets to the contrary as previously discussed anr with at least the tacit approval of the partnership’s other partners and ultimately with in support of his claim that there was no substantive nontax purpose for these proposals respondent cites several internal memoranda written and exchanged by the partners among those internal memoranda is a tenneco interoffice communication dated date exhibit 314-r which states in part the partners other than anr previously refused to actively participate in the appeal because of the desire to minimize legal exposure on other matters and the lack of optimism associated with the litigation transco and pacific have changed their position and would vote to ratify anr’s efforts midcon is still opposed a change in our position would allow the opinion process to go forward at trial petitioner raised evidentiary objections to this document based on authenticity and completeness the court overruled the objection as to completeness but reserved ruling on the authenticity objection inviting the parties to address the issue on brief petitioner has not addressed this issue on brief consequently we deem petitioner to have waived authenticity objections to this document and we shall receive exhibit 314-r into evidence their formal approval pursued bona_fide litigation over the foreclosure order this case bears some similarity to energy res ltd pship v commissioner tcmemo_1992_386 in that case a partnership constructed an oil cleansing refinery using revenue bonds guaranteed by the u s small_business administration sba and secured_by a mortgage on the facility in shortly after the facility became operational financial and technical difficulties forced the partnership to shut the facility down the partnership went into bankruptcy eventually sba assumed maintenance and security responsibility for the plant nevertheless the partnership through its principals continued efforts to raise additional funds for the project proposed various types of arrangements to potential purchasers resisted efforts by sba to foreclose on the property and engaged in negotiations with sba and the bankruptcy court in the bankruptcy court granted sba’s motion to sell the plant to a third party in holding that the partnership had not abandoned the plant when it was shut down in this court observed that the level of activity displayed by the partnership’s principals showed that they considered the project to be of continuing utility and was sufficiently extensive repeated continuous or substantial to negate a conclusion that they had abandoned the project similarly in the instant case the efforts of the partnership’s principals to restructure the debt and to appeal the foreclosure order convince us that they considered the project to be of continuing utility and had not abandoned it as of june or date consequently we hold that for federal tax purposes the there was no sale exchange abandonment or other_disposition of the project assets until date when the foreclosure litigation ended ii when was the partnership’s indebtedness discharged in date the partnership defaulted on its dollar_figure billion debt to ffb under the credit agreement shortly thereafter pursuant to the loan guarantee agreement doe paid off the debt the partnership’s obligation to ffb then shifted to doe not as a new debt but by subrogation with doe stepping into ffb’s shoes as creditor see 352_us_82 95_tc_484 in date pursuant to the indenture of mortgage the partnership’s assets were sold to doe at foreclosure for dollar_figure billion this amount was applied against the partnership’s debt to doe petitioner asserts and respondent does not dispute that doe purposefully bid less than the full amount of the partnership’s dollar_figure billion debt so as to have available the remaining debt to acquire the ang stock which anrc had pledged as additional security for the partnership’s debt to doe in date pursuant to a settlement agreement between anrc and doe anrc assigned its ang stock to doe which then released the remaining dollar_figure million indebtedness the parties disagree as to when this dollar_figure million debt balance should be treated as having been discharged petitioner asserts that only dollar_figure billion of the debt was discharged by the foreclosure sale and that the remaining dollar_figure million of the debt was not discharged until date when anrc assigned its ang stock to doe pursuant to the settlement agreement respondent contends that because the debt was nonrecourse pursuant to 461_us_300 the partnership must take into account the entire amount of the dollar_figure billion indebtedness in the year in which the foreclosure sale became final pursuant to our analysis supra a foreclosure sale constitutes a sale for tax purposes 311_us_504 the amount_realized from a foreclosure sale includes the amount of liabilities from which the transferor is discharged as a result of the sale sec_1_1001-2 income_tax regs see 331_us_1 aizawa v commissioner t c pincite- when debt is discharged in a foreclosure sale tax consequences may vary depending upon whether the discharged debt is recourse or nonrecourse in the case of nonrecourse debt the amount_realized on the foreclosure sale includes the entire amount of debt discharged see eg commissioner v tufts supra in the case of recourse_debt on the other hand the amount_realized generally equals the net_proceeds received from the foreclosure sale rather than the entire recourse liabilitydollar_figure aizawa v commissioner supra cf 918_f2d_1251 6th cir amount_realized from foreclosure sale included amount of recourse_debt discharged where the discharge was closely related to the foreclosure sale affg tcmemo_1986_463 whether the partnership’s debt was nonrecourse is properly determined at the partnership level in this tefra proceeding see 99_tc_298 sec_301_6231_a_3_-1 proced admin regs indebtedness is generally characterized as nonrecourse if the creditor’s remedies are limited to particular collateral for the debt and as recourse if the creditor’s remedies extend to all the debtor’s assets 759_f2d_879 fed cir for indebtedness incurred by a partnership treasury regulations that were in effect at relevant times defined a nonrecourse_liability as one with respect to thus the characterization of discharged debt as recourse or nonrecourse may affect the character of any gain_or_loss on the transaction in this proceeding the parties have presented no issue as to the character of any gains realized by the partnership which none of the partners have any personal liability dollar_figure sec_1_752-1 income_tax regs see mckee et al federal taxation of partnerships and partners par pincite 3d ed pursuant to the terms of the loan guarantee agreement doe’s recovery on any claim was limited to the partnership’s assets and to the partners’ interests in those assets pursuant to the indenture of mortgage for the loan guarantee agreement the collateral for the debt included all project assets including all real or personal_property now owned or hereafter acquired by the partnership insofar as the record reveals the partnership had no significant assets apart from the project assets that were foreclosed upon indeed pursuant to the partnership_agreement and loan guarantee agreement the partnership was not authorized to acquire nonproject assets or to engage in any business other than the project after doe took control of the project and acquired the project assets there wa sec_35 in support of his argument that the debt was nonrecourse respondent cites without elaboration current income_tax reg sec_1_752-1 this regulation provides that for purposes of allocating a partnership’s liabilities among its partners a partnership_liability is a nonrecourse_liability to the extent that no partner or related_person bears the economic risk of loss for that liability these regulations are generally effective for liabilities incurred after date sec_1_752-5 income_tax regs the predecessor temporary regulations which were similar to the final regulations in this regard were generally effective for liabilities incurred on or after date t d 1989_2_cb_101 accordingly the regulations cited by respondent were not in effect at any time relevant to this case no realistic possibility that the partnership was going to acquire additional assetsdollar_figure in these circumstances the partnership’s liability on the debt was effectively limited to the project assets that collateralized the indebtedness and the partners’ liabilities were effectively limited to their interests in those project assets in these circumstances the debt was in substance nonrecourse against the partnership and the partners we do not believe that the partners should be considered to have had any personal liability for the partnership’s debt within the meaning of the then-applicable regulationsdollar_figure this conclusion is consistent with the manner in which the partnership treated the debt on its form_1065 the partnership reported disposing of the project assets in a partial foreclosure sale on date the partnership treated the dollar_figure billion foreclosure sale price as the amount of the taxpayer’s nonrecourse indebtedness that was discharged as a result of the disposition of certain assets by the foreclosure under the partnership_agreement partners were required to make capital contributions to the partnership only as directed by the management committee for the purpose of purchasing project assets and paying project costs and other costs incurred by the partnership the partners were prohibited from making voluntary contributions to the partnership the record does not suggest the partnership ever acquired additional assets after the project assets were transferred to doe petitioner has not raised and accordingly we do not consider any argument that the partnership’s debt should be considered recourse by virtue of anrc’s pledge of its ang stock sale emphasis added dollar_figure petitioner has offered no reason why this characterization by the partnership of its indebtedness as nonrecourse should be disregarded here instead petitioner contends that it is immaterial whether the debt is considered to be recourse or nonrecourse because even if it were nonrecourse only dollar_figure billion of the debt was extinguished in the foreclosure saledollar_figure petitioner notes that the debt was directly secured_by the ang stock which anrc had pledged and that doe did not acquire the pledged stock and release the remaining debt until date consequently petitioner contends whether the debt is considered to be recourse or nonrecourse the amount_realized on the foreclosure sale should not exceed the dollar_figure billion of the partnership’s debt actually discharged at the time of the foreclosure sale an opinion letter dated date provided to coastal corp which had purchased anrc by the law firm of fulbright jaworksi stated that the amount_realized by the partnership upon the foreclosure sale would include the outstanding amount of the partnership’s indebtedness to the doe 461_us_300 at various places in its 202-page opening brief and page reply brief with little analysis and no citation of authority and without acknowledging that the partnership treated the debt as nonrecourse petitioner asserts that the liability was recourse that assertion however does not appear in the page section of petitioner’s opening brief or the 3-page section of petitioner’s reply brief specifically addressing the timing of the discharge of the partnership’s indebtedness we disagree whether a debt has been discharged is dependent on the substance of the transaction and not mere formalisms cozzi v commissioner t c pincite the moment it becomes clear that a debt will never have to be paid such debt must be viewed as having been discharged the test for determining such moment requires a practical assessment of the facts and circumstances relating to the likelihood of payment any identifiable_event which fixes the loss with certainty may be taken into consideration id see also 216_f3d_537 6th cir affg tcmemo_1998_196 74_tc_1062 the conclusion of the foreclosure litigation was the identifiable_event whereby it became clear that the partnership’s debt would never be repaid by the partnership indeed according to petitioner’s own representation doe bid only dollar_figure billion in the foreclosure sale rather than the entire amount of the debt precisely so that it would retain the ability separately to acquire the remaining collateral the ang stock from anrc petitioner thereby implicitly acknowledges that doe had no intention of attempting to recover any part of the remaining debt from the partnership subsequent events bear out that conclusion insofar as the record reveals doe never made any other claims against the partnership for the debt in date when doe reached the settlement agreement with anrc it discharged all the remaining debt in exchange for the ang stock even though as stated in the settlement agreement the value of the ang stock was less than the debt balance petitioner’s reliance upon 99_tc_197 is misplaced aizawa held that where an unpaid deficiency judgment on a recourse_debt survived the foreclosure sale and there was a clear separation between the foreclosure sale and the unpaid recourse_liability which survived the foreclosure sale the amount_realized under sec_1001 equaled the foreclosure sale price rather than the full unpaid mortgage principal by contrast in the instant case as previously discussed the partnership’s and the partners’ liabilities were effectively limited to the partnership’s project assets that collateralized the indebtedness consequently then these liabilities did not survive the foreclosure sale since doe acquired all the partnership’s project assets in the foreclosure sale insofar as the record reveals doe neither sought nor obtained any deficiency judgment against the partnership or any partner for the debt balance remaining after the foreclosure sale in sum we conclude and hold that the partnership must take into account the full amount of the dollar_figure billion debt as the amount the partnership realized upon disposition of the project assets upon the conclusion of the foreclosure litigation on date see 461_us_300 in light of the foregoing decision will be entered pursuant to rule
